                          Case 20-50534-KBO               Doc 126        Filed 09/03/21        Page 1 of 5


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED; ZOHAR II 2005-1, CORP.;                              Adv. Pro. No. 20-50534

                            Plaintiffs,

                            v.

             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,

                            Defendants, and

             180S, INC.; BLACK MOUNTAIN DOORS,
             LLC; CROSCILL HOME, LLC; DURO
             TEXTILES, LLC; GLOBAL AUTOMOTIVE
             SYSTEMS, LLC; HERITAGE AVIATION,
             LTD.; INTREPID U.S.A., INC.; IMG
             HOLDINGS, INC.; JEWEL OF JANE, LLC;
             MOBILE ARMORED VEHICLES, LLC;
             SCAN-OPTICS, LLC; SILVERACK, LLC;
             STILA STYLES, LLC; SNELLING
             STAFFING, LLC; VULCAN




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.



28555044.1
                       Case 20-50534-KBO         Doc 126     Filed 09/03/21     Page 2 of 5


             ENGINEERING, INC; and XPIENT
             SOLUTIONS, LLC,

                         Nominal Defendants.



                                SUMMONS AND NOTICE OF PRETRIAL
                             CONFERENCE IN AN ADVERSARY PROCEEDING

                 YOU ARE SUMMONED and required to file a motion or answer to the complaint which
         is attached to this summons with the clerk of the bankruptcy court within 30 days after the date of
         issuance of this summons, except that the United States and its offices and agencies shall file a
         motion or answer to the complaint within 35 days.

         Address of Clerk:     824 Market Street, 3rd Floor
                               Wilmington, Delaware 19801

                At the same time, you must also serve a copy of the motion or answer upon the plaintiffs’
         attorneys.

         Names and Addresses of Plaintiffs’ Attorneys:

             YOUNG CONAWAY STARGATT &
             TAYLOR, LLP
             James L. Patton, Jr.
             Robert S. Brady
             Michael R. Nestor
             Joseph M. Barry
             Ryan M. Bartley
             Rodney Square
             1000 North King Street
             Wilmington, Delaware 19801
             Telephone: (302) 571-6600
             Facsimile:    (302) 571-1253

         If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

         YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the
         complaint will be held at the following time and place.

         Address:              United States Bankruptcy Court for the District of Delaware
                               824 Market Street, 6th Floor, Courtroom No. 3
                               Wilmington, Delaware 19801

         Date and Time:        TBD




                                                         2
28555044.1
                     Case 20-50534-KBO   Doc 126   Filed 09/03/21   Page 3 of 5



         IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
         DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
         BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
         YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


         United States Bankruptcy
          Court for the District
              of Delaware                          /s/ Una O’Boyle
                                                   Clerk of the Court

         Dated: September 3, 2021




                                               3
28555044.1
                          Case 20-50534-KBO               Doc 126        Filed 09/03/21        Page 4 of 5


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             ZOHAR III, CORP., et al.,2                                    Case No. 18-10512 (KBO)

                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED; ZOHAR II 2005-1, CORP.;                              Adv. Pro. No. 20-50534

                            Plaintiffs,

                            v.

             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,

                            Defendants, and

             180S, INC.; BLACK MOUNTAIN DOORS,
             LLC; CROSCILL HOME, LLC; DURO
             TEXTILES, LLC; GLOBAL AUTOMOTIVE
             SYSTEMS, LLC; HERITAGE AVIATION,
             LTD.; INTREPID U.S.A., INC.; IMG
             HOLDINGS, INC.; JEWEL OF JANE, LLC;
             MOBILE ARMORED VEHICLES, LLC;
             SCAN-OPTICS, LLC; SILVERACK, LLC;
             STILA STYLES, LLC; SNELLING
             STAFFING, LLC; VULCAN



         2
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.



28555044.1
                        Case 20-50534-KBO           Doc 126      Filed 09/03/21      Page 5 of 5


             ENGINEERING, INC; and XPIENT
             SOLUTIONS, LLC,

                          Nominal Defendants.



                           NOTICE OF DISPUTE RESOLUTION ALTERNATIVES

                As a party to litigation you have a right to adjudication of your matter by a judge of this
         Court. Settlement of your case, however, can often produce a resolution more quickly than
         appearing before a judge. Additionally, settlement can also reduce the expense, inconvenience,
         and uncertainty of litigation.

                There are dispute resolution structures, other than litigation, that can lead to resolving your
         case. Alternative Dispute Resolution (ADR) is offered through a program established by this
         Court. The use of these services is often productive and effective in settling disputes. The
         purpose of this Notice is to furnish general information about ADR.

                 The ADR structures used most often are mediation, early-neutral evaluation,
         mediation/arbitration and arbitration. In each, the process is presided over by an impartial third
         party, called the “neutral.”

                 In mediation and early neutral evaluation, an experienced neutral has no power to impose
         a settlement on you. It fosters an environment where offers can be discussed and exchanged. In
         the process, together, you and your attorney will be involved in weighing settlement proposals and
         crafting a settlement. The Court in its Local Rules requires all ADR processes, except threat of a
         potential criminal action, to be confidential. You will not be prejudiced in the event a settlement
         is not achieved because the presiding judge will not be advised of the content of any of your
         settlement discussions.

                 Mediation/arbitration is a process where you submit to mediation and, if it is unsuccessful,
         agree that the mediator will act as an arbitrator. At that point, the process is the same as arbitration.
         You, through your counsel, will present evidence to a neutral, who issues a decision. If the matter
         in controversy arises in the main bankruptcy case or arises from a subsidiary issue in an adversary
         proceeding, the arbitration, though voluntary, may be binding. If a party requests de novo review
         of an arbitration award, the judge will rehear the case.

                Your attorney can provide you with additional information about ADR and advise
         you as to whether and when ADR might be helpful in your case.


                                                                 /s/ Una O’Boyle
                                                                 Clerk of the Court

         Dated: September 3, 2021




                                                            5


28555044.1
